Name: Commission Regulation (EC) No 1042/2000 of 18 May 2000 amending Regulation (EC) No 2342/1999 laying down detailed rules as regards premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R1042Commission Regulation (EC) No 1042/2000 of 18 May 2000 amending Regulation (EC) No 2342/1999 laying down detailed rules as regards premium schemes in the beef and veal sector Official Journal L 118 , 19/05/2000 P. 0004 - 0005Commission Regulation (EC) No 1042/2000of 18 May 2000amending Regulation (EC) No 2342/1999 laying down detailed rules as regards premium schemes in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as amended by Commission Regulation (EC) No 907/2000(2), and in particular Articles 4(8), 6(7), 11(5) and 12(3) and the second indent of Article 50 thereof,Whereas:(1) In connection with the special premium granted on slaughter and the slaughter premium, the period of less than one month for slaughter, consignment or export after the retention period, as provided for respectively in Articles 9(1) and 37(1) of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(3), has proved insufficient, in particular having regard to certain veterinary requirements in the case of export. A lengthier period should accordingly be allowed in that event. Furthermore and for the sake of fairness, this measure should apply, on application by the producer, as from the time the new premium scheme was introduced.(2) Article 4 of Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector(4), as last amended by Commission Regulation (EC) No 749/2000(5), and Article 16(3) of Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(6) use the term "available" to refer to the individual reference quantity of milk. However, Articles 17 and 31 of Regulation (EC) No 2342/1999 use the term "allocated" to refer to the same concept. For the sake of legal clarity, the same term should always be used for the same concept. This question of terminology, which goes back to the introduction of the new premium scheme, needs to be settled.(3) Where the application of Article 6(2) of Regulation (EC) No 1254/1999, which allows applications for suckler-cow premiums to include up to 20 % heifers, to premium applications submitted by small producers gives a figure of less than one, such small producers are barred from including replacement heifers in their premium applications. As recital 7 of that Regulation states, the measure is intended to limit the number of heifers to the normal ratio of replacement. To that end, Article 50 of that Regulation provides for the requisite measures to be taken to resolve specific practical problems. As a consequence, such small producers applying for suckler-cow premiums in respect of at least two animals should be able to qualify for the premium in respect of one replacement heifer and this should apply as from the new scheme's introduction in order to avoid discriminating between producers.(4) In accordance with Article 30 of Regulation (EC) No 2342/1999, the Member States may set periods and dates for the submission of special and suckler-cow premium applications and may limit the number of applications that each producer may submit per premium scheme and calendar year. This is justified on grounds of sound administration and with a view to monitoring premiums. Since these reasons are valid for the slaugther premium too, those provisions should also apply to the latter.(5) The individual reference quantity of milk defined in Article 16(3) of Regulation (EC) No 1255/1999, which is used to determine the number of cows eligible for the suckler - cow premium in mixed herds as provided for in Article 6(2)(b) of Regulation (EC) No 1254/1999 and the stocking density as referred to in Article 12 of that Regulation, relates to the reference quantity regarded as most faithfully reflecting the real number of dairy cows on the holding, i. e. the quantity available at 31 March or 1 April depending on whether the producer respectively releases or takes over that reference quantity. However, where the transfer of an individual reference quantity has an effect at the beginning of the following milk year only, i. e. on 1 April, that aim is only achieved by using the reference quantity as at 1 April for the calculation. As a result, the strict application of the abovementioned provisions leads, in the cases mentioned, to insurmountable difficulties. In such cases, provision should be made for special measures, in accordance with Article 50 of Regulation (EC) No 1254/1999, to avoid discriminating between producers. Such measures - which should be optional for the Member States concerned - will apply from 2001 until the date of actual application of direct payments in the milk and milk products sector, except as regards producers who are located in Member States that decide to implement the measure from the year 2000 and who are already applying for the measure to take effect, to whom it should apply as from the introduction of the new premium scheme.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2342/1999 is amended as follows.1. The first sentence of Article 9(1) is replaced by the following:"Nothwithstanding Article 5, the premium shall be paid to producers who have kept animals for a minimum retention period of two months ending less that one month before slaughter or consignment or ending less than two months before export."2. The word "allocated" in Articles 17(1)(a) and 31(2)(a) and 31(3)(b) is replaced by "available".3. The following third paragraph is added to Article 17:"3. Where a premium application covers two to five animals after adjustment to the individual ceiling as provided for in Article 10(1) of Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes(7), only one of those animals may be a heifer."4. The following is added to the end of the second subparagraph of Article 35(1):"Without prejudice to the time limit fixed above, the Member States may set periods and dates for the submission of aid applications and may determine the number of applications that each producer may submit per calendar year."5. Article 37(1) is replaced by the following:"1. The premium shall be paid to producers who have held the animals for a minimum retention period of two months ending less than one month before slaughter or ending less than two months before export."6. The following Article is added after Article 44:"Article 44aDetermination of the individual reference quantity of milkUp to 31 December 2004, notwithstanding Articles 17(1)(a) and 31(2)(a), (a Member State may decide that) in the case of milk producers who release or take over all or part of individual reference quantities with effect on 31 March or 1 April respectively in accordance with Article 8(b) of Regulation (EEC) No 3950/92 or pursuant to national provisions adopted for the implementation of Article 7, Article 8(a), (d) and (e) or Article 8a of that Regulation, the date determining:- the maximum individual reference quantity of milk available to qualify for the suckler-cow premium and the maximum number of suckler cows,- grants of additional payments per head for dairy cows, and- the stocking density,shall be 1 April."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the date of its entry into force. However:- Article 1(6) shall apply from 1 January 2001,- Article 1(1), (2), (3), (5) and, at the producer's request and where the Member State concerned decides to implement it, (6) shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 105, 3.5.2000, p. 6.(3) OJ L 281, 4.11.1999, p. 30.(4) OJ L 405, 31.12.1992, p. 1.(5) OJ L 90, 12.4.2000, p. 4.(6) OJ L 160, 26.6.1999, p. 48.(7) OJ L 391, 31.12.1992, p. 36.